Citation Nr: 1101370	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-41 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total rating for compensation purposes based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from October 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  See 
Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

In March 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that hearing 
is of record.

This matter was previously before the Board in June 2010, when it 
was remanded for additional development.  The appeal has been 
returned to the Board for further appellate consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The issue of entitlement to a compensable initial rating for the 
Veteran's sole service-connected disability, pompholyx, was 
denied in the June 2010 Board decision.  No appeal was taken from 
that determination.  As such, it is final.  38 U.S.C.A. 
§ 7104(West 2002).  In a July 2010 statement, the appellant 
discussed his skin disability.  In a July 2010 VA 21-4142, 
Authorization and Consent to Release Information to VA, the 
appellant indicated that he had received treatment at the VA 
Medical Center in Reno, Nevada, from 1949 to present, for 
disabling blisters on his hands and feet.  The most recent VA 
treatment reports of record are dated in September 2010.  Also, a 
July 2010 VA examination report reflects that the appellant's 
skin disability had flared up and worsened since the appellant's 
previous VA examination in February 2007.  The Veteran again 
referenced his skin disability in a statement dated and received 
in December 2010.  Thus, a new claim for entitlement to an 
increased (compensable) rating for service-connected pompholyx 
has been raised by the record.  Such issue is inextricably 
intertwined with the TDIU issue on appeal.  As such, the RO must 
be afforded the opportunity to adjudicate the increased rating 
claim prior to appellate consideration of the TDIU claim.

In view of the foregoing, the case is hereby remanded for the 
following action:

1.  Provide the Veteran and his 
representative with VCAA notice with regard 
to the issue of entitlement to an increased 
(compensable) rating for service-connected 
pompholyx.  An appropriate period for 
response should be provided.

2.  Contact the appellant and request that 
he provide the names and addresses of all 
providers (VA and private) of medical 
treatment for his service-connected 
pompholyx since September 2010.  Any 
authorization necessary for release of such 
information must be obtained from the 
Veteran.  An attempt should be made to 
obtain all indicated medical treatment 
reports, not already of record, to include 
from the Reno VA medical center.

3.  After completion of the action 
requested above, adjudicate the issue of 
entitlement to an increased (compensable) 
rating for service-connected pompholyx.  
Notice of the determination, and the 
Veteran's appellate rights, should be 
issued to the Veteran and his 
representative.  Only if an appeal is 
completed as to the determination should 
the increased rating issue be forwarded to 
the Board for appellate consideration.

4.  Thereafter, readjudicate the issue on 
appeal of entitlement to a TDIU.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case to the 
Veteran and his representative, and afford 
the appropriate period for response.  
Thereafter, the case should be returned to 
the Board for appropriate action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).





